                                  UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF TENNESSEE
                                        AT GREENEVILLE

 UNITED STATES OF AMERICA                                      )
                                                               )
 v.                                                            )        No. 2:12-CR-00027-1-JRG-DHI
                                                               )
 KAREEM HUSSAN WOOD                                            )

                               MEMORANDUM OPINION AND ORDER

          This matter is before the Court on Defendant Kareem Hussan Wood’s Pro Se Motion for

 Reconsideration [Doc. 69] and the United States’ Response in Opposition [Doc. 73]. For the

 reasons herein, the Court will deny Mr. Wood’s motion.

                                              I.      BACKGROUND

         In 2012, Mr. Wood pleaded guilty to distributing a quantity of a mixture or substance

 containing crack cocaine, in violation of 21 U.S.C. § 841(a)(1) and (b)(1)(C). [Plea Agreement,

 Doc. 24, at 1; Minute Entry, Doc. 29]. At sentencing, Mr. Wood was a career offender under

 USSG § 4B1.1(b), [PSR ¶¶ 24, 31, 35, 37, 40, 46 (on file with the Court)], 1 with a total offense

 level of 31 and a criminal history category of VI, [Statement of Reasons at 1 (on file with the

 Court)]. His guidelines range was 188 months to 235 months’ imprisonment, [id.], and the Court

 sentenced him to a guidelines-range sentence of 188 months, [J., Doc. 38, at 2]. He is serving his

 sentence at FMC Devens and is scheduled for release in November 2025.

         Acting pro se, Mr. Wood, who is forty-three years of age, moved the Court to order his

 compassionate release under 18 U.S.C. § 3582(c)(1)(A) based on extraordinary and compelling

 circumstances. According to Mr. Wood, “[h]is extraordinary and compelling reasons [were]




         1
            The United States filed an information under 21 U.S.C. § 851(a)(1), giving notice of its intent to rely on
 prior felony drug offenses to seek increased punishment. [Information, Doc. 23, at 1].

                                                          1

Case 2:12-cr-00027-JRG-DHI Document 75 Filed 07/23/21 Page 1 of 16 PageID #: 375
 two-fold, 1) that he was enhanced as a criminal offender, based on his criminal history” and

 “2) . . . that the current situation at Fort Devens is grave, as COVID-19 has taken control of

 the prison.” [Def.’s Mot. Compassionate Release, Doc. 60, at 1–2]. As to his first argument,

 he “ask[ed] that the court consider[] his increased sentencing due to his career offender status,”

 contending that “[i]f [he] were not sentenced as a career offender,” his guidelines range would

 have been lower. [Id. at 13]. Although he cited no legal basis for the annulment of his career-

 offender status, 2 he did mention the First Step Act, Pub. L. No. 115-319, 132 Stat. 5194, under

 which he claimed his “prior offenses are no longer determined to be serious drug offenses or

 serious violent offenses.” [Id.].

         The Court, however, noted that “the First Step Act is largely forward-looking and not

 retroactive, applying only where ‘a sentence for the offense has not been imposed as of [the]

 date of enactment.’” [Mem. Op. & Order, Doc. 68, at 11 (quoting United States v. Wiseman, 932

 F.3d 411, 417 (6th Cir. 2019))]; see § 401(c), 132 Stat. at 5221 (stating that the First Step Act

 applies only “if a sentence for the offense has not been imposed as of such date of enactment”).

 Even assuming that the First Step Act could constitute an extraordinary and compelling reason

 for a defendant’s compassionate release under § 3582(c)(1)(A), the Court ruled that Mr. Wood

 did not quality for it because it sentenced him in 2013—well before the First Step Act’s effective

 date. [Mem. Op. & Order at 11–12].

         As to Mr. Wood’s second argument, the Court applied a two-part test in determining

 whether Mr. Wood had identified an extraordinary and compelling reason for his release: (1)

 whether he was at high risk of developing serious complications from COVID-19 and (2) whether

 the facility where he is incarcerated is experiencing a severe outbreak of COVID-19. [Id. at 8].


         2
           At sentencing, Mr. Wood filed a notice of no objections to the presentence investigation report, in which
 he received his designation as a career offender under USSG § 4B1.1(b). [Def.’s Notice of No Objs., Doc. 34, at 1].

                                                         2

Case 2:12-cr-00027-JRG-DHI Document 75 Filed 07/23/21 Page 2 of 16 PageID #: 376
 Mr. Wood satisfied neither part of the two-part test. First, although he claimed that he suffered

 from “borderline hypertension,” the Court, citing the Center for Disease Control’s guidelines,

 concluded that this condition did not put him at heightened risk of severe illness from COVID-

 19. [Id. at 8–9]. Second, the Court pointed out that FMC Devens had only one active case of

 COVID-19 at the time, and it noted that Mr. Wood’s assertion that “‘FMC Devens is devastated

 with COVID-19 infections’ amounts at worst to an untrue statement and at best a generalized

 fear of the virus.” [Id. at 10]. Mr. Wood now moves for reconsideration of the Court’s decision.

                                     II.   LEGAL STANDARD

        Although no specific rule allows for motions for reconsideration in criminal cases, courts

 ordinarily review these motions “under the same standards that govern a civil motion to alter or

 amend a judgment under Federal Rule of Civil Procedure 59(e).” United States v. Reynolds, No.

 3:08-cr-143, 2018 WL 1950433, at *1 (E.D. Tenn. Apr. 24, 2018) (citation omitted). Rule 59(e)

 states that a party may file a motion to alter or amend judgment within twenty-eight days from

 the entry of judgment, and it permits a court to alter judgment based on “(1) a clear error in law;

 (2) newly discovered evidence; (3) an intervening change in controlling law; or (4) a need to

 prevent manifest injustice.” Leisure Caviar, LLC v. U.S. Fish & Wildlife Serv., 616 F.3d 612,

 615 (6th Cir. 2010) (quotation omitted). A district court has “considerable discretion” in deciding

 whether to grant a motion under Rule 59(e). Id. (citation omitted).

        A motion under Rule 59(e), however, “run[s] contrary” to notions of “finality and repose”

 and is therefore “generally discouraged” and “afford[s] relief only under extraordinary

 circumstances.” Polzin v. Barna & Co., No. 3:07-cv-127, 2007 WL 4365760, at *3 (E.D. Tenn.

 Dec. 11, 2007). In this vein, “parties should not use [Rule 59(e)] to raise arguments which

 could, and should, have been made before judgment issued.” Sault Ste. Marie Tribe of Chippewa


                                                 3

Case 2:12-cr-00027-JRG-DHI Document 75 Filed 07/23/21 Page 3 of 16 PageID #: 377
 Indians v. Engler, 146 F.3d 367, 374 (6th Cir. 1998) (citation and quotation omitted); see U.S.

 ex rel. Am. Textile Mfrs. Inst., Inc. v. Limited, Inc., 179 F.R.D. 541, 547 n.9 (S.D. Ohio 1998)

 (“If the movant simply . . . presents arguments which originally could have been argued, then

 the movant’s proper recourse is an appeal to the circuit court.” (citations omitted)).

                                   III. SECTION 3582(C)(1)(A)

        “[O]nce a court has imposed a sentence, it does not have the authority to change or

 modify that sentence unless such authority is expressly granted by statute.” United States v.

 Thompson, 714 F.3d 946, 948 (6th Cir. 2013) (quoting United States v. Curry, 606 F.3d 323,

 326 (6th Cir. 2010)). Although § 3582(c)(1)(A) begins with the declaration that “[t]he court

 may not modify a term of imprisonment once it has been imposed,” Congress enacted the First

 Step Act, Pub. L. No. 115-319, 132 Stat. 5194 (2018), which amended § 3582(c)(1)(A) so that

 courts can consider motions for compassionate release once a defendant either exhausts her

 administrative remedies with the Bureau of Prisons or waits thirty days after submitting a request

 to the warden. Section § 3582(c)(1)(A) now states:

        (c) Modification of an imposed term of imprisonment.—The court may not modify
        a term of imprisonment once it has been imposed except that—

            (1) in any case—

                (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
                motion of the defendant after the defendant has fully exhausted all
                administrative rights to appeal a failure of the Bureau of Prisons to bring a
                motion on the defendant's behalf or the lapse of 30 days from the receipt of
                such a request by the warden of the defendant's facility, whichever is earlier,
                may reduce the term of imprisonment (and may impose a term of probation
                or supervised release with or without conditions that does not exceed the
                unserved portion of the original term of imprisonment), after considering
                the factors set forth in section 3553(a) to the extent that they are applicable,
                if it finds that—

                (i) extraordinary and compelling reasons warrant such a reduction; or


                                                   4

Case 2:12-cr-00027-JRG-DHI Document 75 Filed 07/23/21 Page 4 of 16 PageID #: 378
               (ii) the defendant is at least 70 years of age, has served at least 30 years in
               prison, pursuant to a sentence imposed under section 3559(c), for the
               offense or offenses for which the defendant is currently imprisoned, and a
               determination has been made by the Director of the Bureau of Prisons that
               the defendant is not a danger to the safety of any other person or the
               community, as provided under section 3142(g);

            and that such a reduction is consistent with applicable policy statements issued
            by the Sentencing Commission[.]

 18 U.S.C. § 3582(c)(1)(A).

        Under § 3582(c)(1)(A), compassionate release is “discretionary, not mandatory,” United

 States v. Jones, 980 F.3d 1098, 1106 (6th Cir. 2020) (citation omitted), and the statute contains

 three substantive requirements that the Court must address in sequential order before it can

 grant compassionate release, id.; United States v. Ruffin, 978 F.3d 1000, 1004 (6th Cir. 2020).

 First, the Court must determine that “extraordinary and compelling reasons warrant” a sentence

 reduction. Ruffin, 978 F.3d at 1004 (quoting § 3582(c)(1)(A)(i)). Second, the Court must

 determine that “such a reduction is consistent with applicable policy statements issued by the

 Sentencing Commission.” Id. (quoting § 3582(c)(1)(A)). And third, the Court must consider

 any applicable factors under § 3553(a) “and determine whether, in its discretion, the reduction

 authorized by [steps one and two] is warranted in whole or in part under the particular

 circumstances of the case.” Jones, 980 F.3d at 1108 (quoting Dillon v. United States, 560 U.S.

 817, 827 (2010))).

        When determining whether an inmate, in requesting compassionate release, has identified

 reasons that are extraordinary and compelling in nature, “courts have universally turned to USSG

 § 1B1.13 to provide guidance on the ‘extraordinary and compelling reasons’ that may warrant

 a sentence reduction.” United States v. Coker, No. 3:14-CR-085, 2020 WL 1877800, at *3 (E.D.

 Tenn. Apr. 15, 2020) (quotation omitted). Section 1B1.13 states:


                                                 5

Case 2:12-cr-00027-JRG-DHI Document 75 Filed 07/23/21 Page 5 of 16 PageID #: 379
        Upon motion of the Director of the Bureau of Prisons under 18 U.S.C.
        § 3582(c)(1)(A), the court may reduce a term of imprisonment (and may impose a
        term of supervised release with or without conditions that does not exceed the
        unserved portion of the original term of imprisonment) if, after considering the
        factors set forth in 18 U.S.C. § 3553(a), to the extent that they are applicable, the
        court determines that—

        (1)(A) Extraordinary and compelling reasons warrant the reduction; or

        (B) The defendant (i) is at least 70 years old; and (ii) has served at least 30 years in
        prison pursuant to a sentence imposed under 18 U.S.C. § 3559(c) for the offense or
        offenses for which the defendant is imprisoned;

        (2) The defendant is not a danger to the safety of any other person or to the
        community, as provided in 18 U.S.C. § 3142(g); and

        (3) The reduction is consistent with this policy statement.

 USSG § 1B1.13(1)–(3).

        Although § 1B1.13 does not define “extraordinary and compelling reasons,” the guideline

 commentary’s first application note lists four “circumstances” in which “extraordinary and

 compelling reasons” are present:

        1. Extraordinary and Compelling Reasons.—Provided the defendant meets the
        requirements of subdivision (2), extraordinary and compelling reasons exist under
        any of the circumstances set forth below:

               (A) Medical Condition of the Defendant.—
                        (i) The defendant is suffering from a terminal illness (i.e., a serious
                        and advanced illness with an end of life trajectory). A specific
                        prognosis of life expectancy (i.e., a probability of death within a
                        specific time period) is not required. Examples include metastatic
                        solid-tumor cancer, amyotrophic lateral sclerosis (ALS), end-stage
                        organ disease, and advanced dementia.

                (ii) The defendant is—
                        (I) suffering from a serious physical or medical condition,
                        (II) suffering from a serious functional or cognitive impairment, or
                        (III) experiencing deteriorating physical or mental health because of
                        the aging process,



                                                   6

Case 2:12-cr-00027-JRG-DHI Document 75 Filed 07/23/21 Page 6 of 16 PageID #: 380
        that substantially diminishes the ability of the defendant to provide self-care within
        the environment of a correctional facility and from which he or she is not expected
        to recover.

                (B) Age of the Defendant.—The defendant (i) is at least 65 years old; (ii) is
                experiencing a serious deterioration in physical or mental health because of
                the aging process; and (iii) has served at least 10 years or 75 percent of his
                or her term of imprisonment, whichever is less.

                (C) Family Circumstances.—
                        (i) The death or incapacitation of the caregiver of the defendant’s
                        minor child or minor children.
                        (ii) The incapacitation of the defendant’s spouse or registered
                        partner when the defendant would be the only available caregiver
                        for the spouse or registered partner.

                (D) Other Reasons.—As determined by the Director of the Bureau of
                Prisons, there exists in the defendant’s case an extraordinary and
                compelling reason other than, or in combination with, the reasons described
                in subdivisions (A) through (C).

 USSG § 1B1.13 cmt. n.1(A)–(D). In these provisions, “Application Note 1 identifies three

 specific extraordinary and compelling reasons (tied to the defendant’s health, age, or family

 circumstances) and a fourth catchall,” Ruffin, 978 F.3d at 1005 (citing id.), under which the

 Bureau of Prisons’ director has license to grant release for “reason[s] other than” the three

 reasons in Application Note 1(A)–(C), USSG § 1B1.13 cmt. n.1(D).

        But the First Step Act “allow[s] defendants,” for the first time, “to file reduction-of-

 sentence motions when the Bureau refuse[s] to do so,” Ruffin, 978 F.3d at 1004, and district

 courts, when considering these motions and determining whether extraordinary and compelling

 circumstances exist for an inmate’s release, now have authority to consider “reason[s] other

 than” the three reasons in Application Note 1(A)–(C), see Jones, 980 F.3d at 1111 (stating that

 “the as-written catch-all provision,” which “still refers to the Director of the BOP as the absolute

 arbiter of ‘extraordinary and compelling,” “contravenes Congress’s motivation for reforming

 compassionate release in the First Step Act and ignores the Sentencing Commission’s grounds

                                                  7

Case 2:12-cr-00027-JRG-DHI Document 75 Filed 07/23/21 Page 7 of 16 PageID #: 381
 for augmenting § 1B1.13’s application notes”); compare Ruffin, 978 F.3d at 1006, 1008 (declining

 to decide whether, “after the First Step Act, district courts may find additional extraordinary and

 compelling reasons other than those in [§ 1B1.13’s] commentary (such as a once-in-a-century

 pandemic),” or whether, instead, “Application Note 1’s reasons remain exclusive and that the

 note’s catchall delegates to the Bureau of Prisons (not the courts) the task of identifying other

 reasons”), with Jones, 980 F.3d at 1101, 1109, 1111 (“We resolve a debate that we first teed up in

 Ruffin, holding that” district courts, “[u]ntil the Sentencing Commission updates § 1B1.13 to

 reflect the First Step Act,” have “full discretion to define ‘extraordinary and compelling’ without

 consulting the policy statement [in] § 1B1.13” (footnote omitted)).

        The district courts’ authority to eschew Application Note 1(A)–(C) comes from the Sixth

 Circuit’s recent decision in Jones, in which the Sixth Circuit observed that the Sentencing

 Commission has not updated § 1B1.13 in response to the First Step Act and concluded that

 § 1B1.13, in its current form, therefore cannot serve as an applicable policy statement under

 § 3582(c)(1)(A). Jones, 980 F.3d at 1101, 1109; compare 18 U.S.C. § 3582(c)(1)(A) (stating

 that district courts must conclude that a sentence reduction “is consistent with applicable policy

 statements issued by the Sentencing Commission”), with Jones, 980 F.3d at 1101, 1109 (holding

 that § 1B1.13 is “not an ‘applicable’ policy statement in cases where incarcerated persons file

 their own motions in district court for compassionate release” because “the Commission has

 not updated § 1B1.13 since the First Step Act’s passage in December 2018” (citation omitted)).

                                          IV.   ANALYSIS

        In moving for reconsideration, Mr. Wood argues that the Court erred because it “focused

 primarily on the COVID-19 pandemic and whether [he] had underlying conditions identified by

 the CDC.” [Def.’s Mot. Recons. at 5]. According to Mr. Wood, the Court “did not analyze all of


                                                 8

Case 2:12-cr-00027-JRG-DHI Document 75 Filed 07/23/21 Page 8 of 16 PageID #: 382
 [his] reasons why his situation is ‘extraordinary and compelling.’” [Id.]. Specifically, he asserts

 that the Court “did not recognize” his good behavior and rehabilitative efforts while in prison,

 though he acknowledges that “rehabilitation alone does not warrant a reduction in a sentence.”

 [Id. at 4]; see 28 U.S.C. § 994(t) (“Rehabilitation of the defendant alone shall not be considered

 an extraordinary and compelling reason.”). [Id.]. And more generally, the Court should have, in

 Mr. Wood’s view, exercised its discretion under § 3582(c)(1)(A) more broadly when ruling on

 his motion. [Id.]. The Court will now address Mr. Wood’s arguments.

            1. Mr. Wood’s Rehabilitative Efforts

        Throughout his motion for reconsideration, Mr. Wood underscores the Court’s “broad

 discretion” to define “extraordinary and compelling circumstances” as it deems fit. [Id. at 4, 7].

 During the COVID-19 pandemic, the Court has ruled on dozens if not hundreds of motions for

 compassionate release under § 3582(c)(1)(a), and in its discretion, its practice has been to address

 a defendant’s rehabilitative efforts not when determining whether extraordinary and compelling

 reasons exist but when analyzing § 3553(a)’s factors—a leg of the analysis that, if necessary,

 comes later. See Jones 980 F.3d at 1101 (“[D]istrict courts must ‘find’ both that ‘extraordinary

 and compelling reasons warrant [a sentence] reduction’ and that ‘such a reduction is consistent

 with applicable policy statements issued by the Sentencing Commission’ before considering all

 relevant sentencing factors listed in 18 U.S.C. § 3553(a).” (footnote omitted) (emphasis added));

        But in Mr. Wood’s case, the Court had no need to address his rehabilitative efforts—or

 any of the factors under § 3553(a)—because it determined that extraordinary and compelling

 reasons for his release were not present. See United States v. Elias, 984 F.3d 516, 519 (6th Cir.

 2021) (stating that “district courts may deny compassionate-release motions when any of the

 three prerequisites listed in § 3582(c)(1)(A) is lacking and do not need to address the others”


                                                  9

Case 2:12-cr-00027-JRG-DHI Document 75 Filed 07/23/21 Page 9 of 16 PageID #: 383
  (citations omitted)); United States v. Hoeltzel, No. 18-20111, 2021 WL 364634, at *3 (E.D.

  Mich. Feb. 3, 2021) (“There is no need to engage in the 3553(a) analysis, however, where

  extraordinary and compelling circumstances are not present.” (citing id.)).

        Mr. Wood cites no binding precedent showing that the Court was without discretion to

  reserve a review of his rehabilitative efforts until it reached an analysis of § 3553(a)’s factors—

  which, in Mr. Wood’s case, it had no need to reach. See Ruffin, 978 F.3d at 1009 (“[T]he court

  reasonably concluded that [the defendant’s] rehabilitation efforts, when considered alongside the

  other § 3553(a) factors, did not warrant any greater reduction of his already below-guidelines

  sentence.” (emphasis added)); United States v. Hayes, No. 3:16-CR-01, 2021 WL 932021, at *3

  (E.D. Tenn. Mar. 11, 2021) (“[T]his Court considers disciplinary records and rehabilitative efforts

  to be highly relevant to a discussion of the 3553(a) factors[.]”); United States v. Young, 458 F.

  Supp. 3d 838, 849 (M.D. Tenn. 2020) (“[T]he question of rehabilitation is more appropriately

  considered . . . under § 3553[.]”).

         Besides, good behavior, while certainly commendable, is expected of federal inmates. See

  United States v. Martin, No. 6:06-105-DCR, 2021 WL 134602, at *2 (E.D. Ky. Jan. 13, 2021)

  (“These admirable efforts will likely serve [the defendant] both now and well after his term

  of incarceration ends. But good behavior and education, which are expected of incarcerated

  individuals, do not constitute ‘extraordinary and compelling circumstances’ that warrant a

  sentence reduction.”); cf. United States v. McKay, 352 F. Supp. 2d 359, 361 (E.D.N.Y. 2005)

  (stating that a defendant’s re-assimilation into pre-incarceration life is “commendable,” but it is

  “expected of a person on supervised release and do[es] not constitute the ‘exceptional behavior’

  contemplated in the precedents”). Mr. Wood has therefore failed to establish that the Court, in




                                                  10

Case 2:12-cr-00027-JRG-DHI Document 75 Filed 07/23/21 Page 10 of 16 PageID #: 384
  not reaching an analysis of his rehabilitative efforts under § 3553(a), committed a clear error

  entitling him to reconsideration.

               2. The Court’s Reasoning

         Next, Mr. Wood complains that the Court “limited its reasoning for finding a lack of

  extraordinary and compelling reasons based on [his] not having an underlying medical condition

  identified by the CDC.” [Def.’s Mot. Recons. at 2]. According to Mr. Wood, the Court should

  have considered his rehabilitative efforts, the fact that he has served most of his sentence, 3 and

  the “harsh nature of sentences imposed on low level drug offenders” vis-à-vis the benefits that

  the First Step Act would accord to him if he had been sentenced today. [Id. at 4–6]. In this vein,

  he urges the Court to “consider[] his motion more broadly as the court did in United Sates [sic]

  v. Young, 458 F. Supp. 3d 838 (M.D. TN 2020).” [Id. at 2].

           In Young, the district court granted a defendant’s motion for compassionate release based

  on a confluence of factors. First, the defendant had been sentenced to over ninety-two years’

  imprisonment under the sentence-stacking provision of 18 U.S.C. § 924(c), a provision that the

  First Step Act mitigates for certain defendants who face sentencing under § 924(c) today. Young,

  458 F. Supp. 3d at 840, 846–48. Second, the district court noted that the defendant was seventy-

  two years old and suffered from various health problems, including chronic kidney disease and

  abdominal distress, which had caused him to lose significant weight. Id. at 848. Third, the district

  court acknowledged his “model” record while incarcerated, id. at 840, though it declined to base

  its decision on his rehabilitative efforts because they were more appropriate for consideration



           3
             Like a defendant’s rehabilitative efforts, the amount of time a defendant has served in prison is relevant to
  an analysis under § 3553(a)’s factors, which, again, the Court had no reason to reach in its opinion. See United States
  v. Kincaid, 802 F. App’x 187, 188 (6th Cir. 2020) (“[T]he need to provide just punishment, the need to reflect the
  seriousness of the offense, and the need to promote respect for the law permit the court to consider the amount of time
  served in determining whether a sentence modification is appropriate.”).

                                                            11

Case 2:12-cr-00027-JRG-DHI Document 75 Filed 07/23/21 Page 11 of 16 PageID #: 385
  under § 3553(a), see id. at 849 (“[H]aving already determined that a reduction in sentence is

  warranted, the court has no need to consider the defendant’s argument that rehabilitation further

  justifies a reduction. Moreover, in this case at least, the question of rehabilitation is more

  appropriately considered in the context of a hearing under § 3553 to determine what sentence is

  appropriate[.]” (footnote omitted)).

         Mr. Wood’s reliance on Young is unpersuasive for several reasons. First, Young is not

  factually on point with Mr. Wood’s case. Unlike the defendant in Young, Mr. Wood was not

  sentenced under the stacking provision of § 924(c). He is nearly thirty years younger than the

  defendant in Young. And at the time of the filing of his motion, he did not have any remarkable

  medical ailments to speak of. Second, Mr. Wood’s view that the court in Young exercised its

  discretion more broadly than this Court is not indicative of clear error on this Court’s part,

  especially in light of the factual distinctions between the two cases. See United States v. Corp,

  668 F.3d 379, 393 (6th Cir. 2012) (“The mere fact that a defendant cites other cases in which

  courts determined certain defendants to be deserving of different sentences does not demonstrate

  abuse of discretion in the instant case.” (citations omitted)).

         And third, Mr. Wood does not effectively demonstrate that the Court committed clear

  error by ruling that the First Step Act does not retroactively apply to him and does not constitute

  an extraordinary and compelling reason for his release. As the Court observed in its opinion, the

  First Step Act “is largely forward-looking,” meaning that only select provisions of the First Step

  Act are retroactive. United States v. Wiseman, 932 F.3d 411, 417 (6th Cir. 2019). Section 404 is

  one provision that is retroactive. See id. (“Section 404 of the Act makes retroactive only certain

  statutory changes pertaining to threshold crack cocaine weights triggering mandatory minimum

  sentences that were enacted under the Fair Sentencing Act of 2010.” (citing § 404(b); United


                                                    12

Case 2:12-cr-00027-JRG-DHI Document 75 Filed 07/23/21 Page 12 of 16 PageID #: 386
  States v. Potter, 927 F.3d 446, 455 (6th Cir. 2019))). It authorizes courts to “impose a reduced

  sentence as if sections 2 and 3 of the Fair Sentencing Act . . . were in effect at the time the

  covered offense was committed,” except “if the sentence was previously imposed or previously

  reduced in accordance with the amendments made by sections 2 and 3 of the Fair Sentencing

  Act.” § 404(b), (c), 132 Stat. at 5222. Section 404, though, does not apply to Mr. Wood because

  “the First Step Act did not alter the definition of ‘felony drug offense[s]’ that serve as qualifying

  convictions under 21 U.S.C. § 841(b)(1)(C),” the statute under which Mr. Wood was convicted.

  Wiseman, 932 F.3d 417.

         Besides, Mr. Wood did not move for compassionate release under § 404 but under § 401.

  See [Def.’s Mot. Compassionate Release at 13 (arguing that “his prior offenses are no longer

  determined to be serious drug offenses or serious violent offenses, since the passage of the First

  Step Act”)], with § 401(a)(1), 132 Stat. at 5220 (amending the definition of a “serious drug

  felony” under the Controlled Substances Act). The Sixth Circuit, roughly two months ago,

  reiterated in a published opinion that § 401 of the First Step Act does not apply retroactively

  to defendants who, like Mr. Wood, were sentenced before the First Step Act’s passage:

         [A]s the district court pointed out, section 401 does not apply retroactively, applying
         only to defendants who had not yet been sentenced as of December 21, 2018, the
         date of the First Step Act’s enactment. The district court declined to circumvent
         Congress’s expressed intent and found no extraordinary and compelling reasons to
         warrant a sentence reduction. ‘[I]n federal sentencing the ordinary practice is to apply
         new penalties to defendants not yet sentenced, while withholding that change from
         defendants already sentenced.’ Dorsey v. United States, 567 U.S. 260, 280 (2012).

  United States v. Wills, 997 F.3d 685, 688 (6th Cir. 2021) (citation omitted). And Mr. Wood, in

  fact, now acknowledges that “[it] might be true” that the First Step Act does not retroactively

  apply to him, [Def.’s Mot. Recons. at 3], and he concedes that “the[] changes [in the law under

  the First Step Act] do not directly affect him,” [id. at 4]. He simply points to no binding authority


                                                   13

Case 2:12-cr-00027-JRG-DHI Document 75 Filed 07/23/21 Page 13 of 16 PageID #: 387
  that compels the Court to conclude that it clearly erred in ruling that the First Step Act does not

  constitute an extraordinary and compelling reason for his release, and he is therefore not entitled

  to reconsideration.

               3. Mr. Wood’s Blood Pressure

          Lastly, Mr. Wood recently filed a motion to supplement the record, in which he says that

  he has now been diagnosed with high blood pressure and is receiving medication to control it.

  [Def.’s Mot. Suppl., Doc. 74, at 1]. According to Mr. Wood, his high blood pressure “makes

  him vulnerable” to COVID-19, and he asks the Court to “take[] this recent development into

  consideration when ruling on his pending motion” for reconsideration. [Id.]. 4 The United States,

  however, in responding in opposition to Mr. Wood’s motion for reconsideration in May, filed

  medical records showing that he received the first dose of the Moderna vaccine in April. [Def.’

  Vaccination Record, Doc. 73-1, at 1]. By now, he has presumably received the second and final

  dose.

          Because Mr. Wood has been inoculated with Moderna’s vaccine, the Court cannot agree

  with his contention that he is at a high risk of severe illness from COVID-19. See, e.g., United

  States v. Jackson, No. 3:11-cr-0038, 2021 WL 1721427, at *2 (M.D. Tenn. Apr. 30, 2021) (“The

  Pfizer vaccine is believed to be 95% effective in preventing COVID-19, and ‘[i]n clinical trial the

  vaccine was 100% effective in preventing severe disease’ from the virus. For that reasons [sic],

  virtually every district court considering the issue, has determined that being fully vaccinated

  by the Pfizer shots (or the comparably effective Moderna shots) precludes a finding of an

  ‘extraordinary and compelling’ reason within the meaning of Section 3582(c)(1)(A).” (quotation




          4
            The Court will construe Mr. Wood’s argument in his motion to supplement as a request for the Court to
  reconsider its prior order based on “newly discovered evidence.” Leisure Caviar, 616 F.3d at 615 (quotation omitted).

                                                          14

Case 2:12-cr-00027-JRG-DHI Document 75 Filed 07/23/21 Page 14 of 16 PageID #: 388
  and footnote omitted)); see also United States v. Roe, No. 2:14-cr-229, 2021 WL 1711296, at

  *2 (S.D. Ohio Apr. 30, 2021) (“While Defendant has serious medical conditions that place him

  in a high-risk category in the absence of a vaccine, Defendant has received both does [sic] of the

  Pfizer vaccine. . . . [B]ecause Defendant is fully vaccinated and is now at little-to-no risk of severe

  COVID-19. . . there are no ‘extraordinary and compelling reasons’ justifying compassionate

  release.” (citations omitted)); United States v. Miller, No. 13-20928, 2021 WL 1115863, at *2

  (E.D. Mich. Mar. 24, 2021) (“The court is aware of no scientifically derived evidence showing

  that severe complications or death from COVID-19 is likely, or even possible, after an individual

  has received a full vaccination regimen. . . . [T]he court does not know of a single confirmed death

  of a fully vaccinated individual from COVID-19.” (citation omitted)); United States v. Huffaker,

  No. 3:16-CR-100, 2020 WL 5995499, at *3 (E.D. Tenn. Oct. 9, 2020) (noting that “medically

  managed serious health conditions, paired with a generalized fear of COVID-19, [fall] short of

  ‘extraordinary and compelling reasons’ justifying release” (citing United States v. Peaks, No. 16-

  20460, 2020 WL 2214231, at *2 (E.D. Mich. May 7, 2020))). Mr. Wood’s high blood pressure

  is therefore not an extraordinary and compelling reason for his release, and it offers the Court no

  basis to reconsider its decision.

                                           V.    CONCLUSION

         In sum, the Court sympathizes with Mr. Wood’s concerns, but he is not entitled to

  reconsideration of the Court’s denial of his motion for compassionate release. His pro se motion

  to supplement the record [Doc. 74] is GRANTED, but his pro se motion for reconsideration

  [Doc. 69] is DENIED.

         So ordered.




                                                    15

Case 2:12-cr-00027-JRG-DHI Document 75 Filed 07/23/21 Page 15 of 16 PageID #: 389
        ENTER:


                                            s/J. RONNIE GREER
                                       UNITED STATES DISTRICT JUDGE




                                       16

Case 2:12-cr-00027-JRG-DHI Document 75 Filed 07/23/21 Page 16 of 16 PageID #: 390
